WILLIAMS, J.
INSURANCE — Debtor and Creditor (210 C3)
(310 Pc) Where plaintiff, as beneficiary, jointly with her husband, since deceased, and with consent of insurance company, assigned husband’s life insurance policy to defendant bank as collateral for a loan, held, that the defendant bank was entitled to proceeds of policy to apply upon indebtedness owing to it by the decedent, notwithstanding the fact that the officer of the defendant bank told the plaintiff that the policy had been lost, or indicated by his statements, that it might be returned to her..
(Richards and Lloyd, JJ., concur.)
HISTORY: — Action by Russell v. Life Ins. Co. and Bank, to recover proceeds of policy. Heard on appeal. Decree for defts. No action in Supreme Court prior to publication date.
For reference to full opinion, see Omnibus Index, last page, this issue.